STONE, J.—
"All claims against the estate of a deceased person, must be presented within eighteen months after the .same have accrued, or within eighteen months after the grant of letters testamentary, or of administration; and if not presented within that time, are forever barred.
The presentation may be made, either to the executor or administrator, or by filing the claim, or a statement thereof, in the office of the judge of probate in which letters were granted; in which case, the same must be docketed, with a note of the time of such presentation; and if required, a statement must be given by such judge, showing the time of such presentation.”—Code of 1876, §§ 2597, 2599.
“ The debts against the estates [of decedents] are to be paid in the following order:
“1. The funeral expenses,” &c.—Code of 1876, § 2430.
In the present case, the claim is for marble used in the burial of appellant’s intestate; and we necessarily know that it was required and used before the administrator was appointed. “No letters of administration must be granted till the expiration of fifteen days after the death of the intestate is known.”—Code of 1876, § 2357. There is no proof or pretence that the marble was purchased by the intestate in his life-time, or that it was ordered by his administrator. Still,, if suitable to intestate’s estate and condition, it is a proper charge against the assets in the hands of the administrator. Burial of the dead is a public and private necessity, *522•which, not being otherwise provided, may be furnished by a. stranger, and the value made a first charge on the assets. Still, the expense of such burial must bear reasonable proportion to the condition and estate of the deceased; and if disproportionate, should be sealed to that standard.
The proof tends to show that the present claim was presented to the administrator for payment within eighteen months after his appointment; that the estate was then declared insolvent, and that the claim was not filed in the office of the judge of probate, within nine months after such declaration, verified,” &c.—Code of 1876, § 2568. The main contest in this suit is, whether the claim in controversy is of a class which the statute requires to be filed against an insolvent estate. In Harrison v. Harrison, 39 Ala. 489, 496, it was said, “ To be a claim against the estate, there must be the relation of debtor and creditor; and we are not aware of any conceivable case in which the claim of heirs and legatees to the estate, or parts of it, can be called claims against the estate. Claims against an estate are almost universally those claims against the testator or intestate, which existed and were left unadjusted, at the time of his death. I will not say there may not be exceptional cases, in which valid claims against an estate may have their inception after the death of the person, late its owner; but the general rule is the other way.”—See also Mulhall v. Williams, 32 Ala. 489; Fretwell v. MeLemore, 52 Ala. 124, 146.
Chapter 8, Tit. 1, Part 2, Code of 1876, commencing with section 2549, is devoted to insolvent estates of decedents. It does not propose to unsettle priorities in the payment of debts and liabilities, declared in other provisions of the Code.. Its purpose is, when the assets are in fact, or apparently insufficient to pay all debts of every class, to withdraw litigation from other tribunals, and settle the whole estate in the one Probate Court, by which the estate is declared insolvent. See Edwards v. Gibbs, 11 Ala. 292. The proposition may be stated as an axiomatic truth, that when all the assets of an estate, faithfully administered, are insufficient to pay all the debts, preferred and non-preferred, including the proper expenses of administration, the estate is insolvent; and the' policy of the law is that such estates shall be reported and declared insolvent. The first step in the report, to be made under oath by the executor or administrator, which report-must aver that he is “ satisfied the property of the estate is insufficient to páy its debts.” This report must be accompanied by these schedules, or statements : *
*5231. “ A statement of all the goods and chattels, evidences of debt and other personal property, with the estimated value of each, and the amount of money belonging to the estate.
2. A full statement of the real property of the deceased, or any interest therein; the local situation of such property; and the estimated value thereof.
3. A full statement of the claims against the estate, which have come to his knowledge; the character and amount of each claim; and the name and residence of each creditor, if known.”—Code of 1876, §§ 2550-1. It will be observed that the first two of these statements or schedules, are required to show the entire assets of the estate; and the last, the amount of claims against the estate, which have come to the knowledge of the executor or administrator. In other words,, a debit and credit balance sheet. This, if faithfully made-out, presents a prima facie case of solvency or insolvency. In many cases, the inequality of the assets and debts will be very slight; and, m order to determine the question accurately, it will frequently become necessary to know the-amount of each and every claim against the estate, preferred or non-preferred, as well as the entire assets. And an is§ue may be formed by any creditor, denying that the estate is insolvent; andón the trial of such issue, it will be competent to prove that the assets are greater, or the debts less than the sums set forth in the schedules.—Code, § 2555.
Now, the provisions and principles of law statpd above go very far to show, that when an estate is declared insolvent, all after proceedings, as a rule, shall be transferred to, and settled in the Probate Court. There arc exceptions to this rule, for which sections 2579, 2580 and 2581 of the Code make provision, and there may be some other exceptions; but the policy and general rule of law are as above stated. And section 2549 of the Code tends farther to show that all claims against an insolvent estate, preferred and non-preferred, should be adjudicated in one settlement.
There might be no reason for this ruling, if preferred claims were always of ascertained and admitted amounts. Such is not the case. Claims of the first class—for funeral expenses—must necessarily present two inquiries; First, their ■ value, and, second, their suitableness to the estate and condition of decedent. And expenses of the last illness also-present the inquiry of value. The personal representative, and creditors can raise these issues.—Code, §§ 2575, 2555. Under the various provisions of the statute copied above, and under tlie general policy of our insolvent system, we *524■hold that preferred claims against an insolvent estate must be filed verified as other claims are. The administrator, how•ever, if satisfied that he has sufficient assets, and the preferred claims are just and reasonable, may pay them, and bring them himself into his insolvent account, taking the risk of their allowance.
In the rulings aboye we have not been unmindful of the decision óf this court in Fennell v. Patrick, 3 Stew. & Port. 244. That ruling was under a statute entirely different from our present system.—See Humphreys v. Morrow, 9 Por. 283. We are also aware that our present ruling, while it harmonizes well with subdivisions 1, 3, 4, 5, 6 of section 2430 of the Code, is probably inapt when applied to subdivision 2. 'This, however, does not change our views; for administration charges are open to objection and contest on settlement, whether previously excepted to or not.
The plaintiff’s demurrer to defendant’s pleas numbered 2 and, 3 should have been overruled. The charge asked was rightly réfused, because it sought to make the custom or practice of eight-tenths the controlling rule, as matter of law, by which the jury must be governed in determining the fitness of the expense, and reasonableness of the claim. This was probably proper evidence for the jury ; but it was for them to determine whether the estate and condi■tion of intestate were such as to justify the style of his burial.
Reversed and remanded.